Citation Nr: 0112980	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-04 127	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Baltimore, Maryland




THE ISSUE

Entitlement to an earlier effective date for the assignment 
of the 100 percent rating for the veteran's service-connected 
psychiatric disorder.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran served honorably from March 1974 to September 
1975.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 decision by the RO.  

While the RO had framed the issue as whether new and material 
evidence had been submitted to reopen the claim for an 
earlier effective date, the Board has recharacterized it as 
reflected on the preceding page.  



REMAND

As a matter of background information, the Board notes that, 
in a September 1989 decision, the RO granted service 
connection for a psychiatric disorder identified as atypical 
depression, generalized anxiety disorder.  By this decision, 
a 30 percent disability rating was assigned, effective on 
August 13, 1984.  

In a September 1993 decision, the RO assigned an increased 
rating of 100 percent for the veteran's service-connected 
psychiatric disorder, effective on July 29, 1992.  The 
veteran was notified of that decision in an October 1993 
letter, but did not appeal within one year.  

The earliest evidence on file indicating that the veteran 
disagreed with any aspect of the September 1993 decision was 
shown in a January 1995 report of contact and in statements 
dated in January and February 1995.  

The veteran asserts that he should be assigned an effective 
date for the 100 percent disability rating back to 1984.  

In the March 1999 decision, the RO addressed the veteran's 
contention as one involving the issue of whether new and 
material evidence had been submitted to reopen the claim for 
an earlier effective date.  However, the RO did not address 
the matter of finality of the September 1993 decision 
assigning the effective date for the 100 percent rating or 
inform the veteran of the need to present and support 
assertions of clear and unmistakable error in that decision.  

In the absence of clear and unmistakable error, the 
unappealed RO decision becomes final after one year and is 
not thereafter subject to revision on the same factual basis.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.105(a).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the "Court") has stated that clear and 
unmistakable error is a very specific and rare kind of error.  
It is the kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that their 
results would have been manifestly different but for the 
error.  Thus, even when the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be, ipso facto, clear 
and unmistakable.  Russell v. Principi, 3 Vet. App. 310. 313 
(1992).  

The Court has also held that allegations that previous 
adjudications have improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  Similarly, broad brush allegations 
of "failure to follow the regulations" or "failure to give 
due process," or any other general, nonspecific claim of 
error cannot constitute a valid claim of clear and 
unmistakable error.  Fugo v. Brown, 6 Vet. App. 40, 44 
(1993).  In addition, the Court has held that the VA's breach 
of its duty to assist cannot form a basis for a claim of 
clear and unmistakable error.  Caffrey v. Brown, 6 Vet. App. 
377, 382 (1994).  

As the Court has pointed out, clear and unmistakable error is 
a specific type of error indicating that the law and 
regulations were incorrectly applied or that VA incorrectly 
considered the facts.  Here, for a claim of clear and 
unmistakable error to be validly raised, the veteran must 
assert with some degree of specificity what the alleged error 
was and why, if the alleged clear and unmistakable error had 
not been made, the result would have been different.  Fugo v. 
Brown, 6 Vet. App. at 44.  That is, he must argue that either 
the correct facts were not considered by the RO or that 
applicable laws and regulations were not correctly applied in 
the September 1993 decision by the RO.  Such a determination 
must be based on the record and the law that existed at the 
time of the prior decision.  Eddy v. Brown, 9 Vet. App. 52, 
57 (1996).  

In the instant case, the RO notified the veteran of the law 
and regulations pertaining to new and material evidence, but 
the veteran was not informed of the evidence or argument that 
he needed to present in order to support his claim for an 
earlier effective date in this case.  

Specifically, the veteran was never apprised of the law and 
regulations regarding finality of decisions or of those 
pertaining to the concept of clear and unmistakable error.  
He was not informed that he should assert with a degree of 
specificity what the alleged error was and why, if the error 
had not been made, the result would have been different.  
Fugo, supra.  

Consequently, the Board finds that this case must be remanded 
to provide the veteran with notice of the appropriate 
evidence and argument needed to support his claim and to 
allow for consideration by the RO.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The Board also notes that, during the course of the veteran's 
appeal, the statutes governing assistance to claimants and 
the benefit of the doubt were amended.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In light of the foregoing, and in order to fairly and fully 
adjudicate the veteran's claim, the case is remanded to the 
RO for the following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
provide him notice of the law and 
regulations pertaining to this appeal.  
This should include appropriate 
consideration with respect to the 
questions of finality and any clear and 
unmistakable error in the September 1993 
rating decision.  The veteran then should 
also be provided the opportunity to 
submit any additional information or 
argument to support his claim for an 
effective date earlier than July 29, 1992 
for the assignment of a 100 percent 
rating for his service-connected 
psychiatric disorder.  The veteran should 
be afforded a reasonable amount of time 
to obtain and submit such evidence to the 
RO.  

2.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

3.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claim.  If any benefit sought 
on appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
reply thereto.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




